The record having been perfected, the appeal is reinstated and the case considered on its merits.
The jury were advised in the charge of the court to add to their verdict the length of time appellant should be prohibited from driving any motor vehicle on the highways of this State, not to exceed two years. Appellant timely and properly excepted to said charge on the ground that Art. 802a, Vernon's Ann. P. C., had been repealed by Chap. 466, Acts of the 44th Legislature, Second Called Session. The verdict of the jury was, in part, as follows: "We further find that the defendant shall be prohibited from driving a motor vehicle upon the highways of this state for twelve months."
Art. 802a, supra, reads as follows:
"In all cases where a defendant is convicted of driving a motor vehicle while under the influence of intoxicating liquor or narcotics, the Jury at the same time shall add to their verdict the length of time that the defendant shall be prohibited from driving any motor vehicle on the highways of this State not to exceed two years. The Judge of the Court where such conviction is had shall cause to be entered on the Minutes of the Court an order prohibiting such defendant from driving any motor vehicle for a period of time found by the Jury. Any person violating such an order shall be deemed guilty of contempt and be punished in the manner now provided for contempt of Court."
In Sec. 16 of Chap. 466, Acts of the 44th Legislature, Second Called Session, it is provided that a conviction for a violation of the provisions of Art. 802, P. C., denouncing the driving of a motor vehicle while under the influence of intoxicating liquor, shall have the effect of automatically suspending the license of one so convicted for a period of six months for the first conviction. Said Chap. 466 was in effect at the time of the commission of the present offense. It is further provided therein as follows: "All laws or parts of law in conflict herewith are hereby expressly repealed * * *." We think it is manifest that Art. 802a, supra, has been repealed and that the verdict of the jury depriving appellant of the right to drive an automobile on *Page 129 
the public highways for twelve months was unauthorized by law.
As far as the record discloses the matter, this was appellant's first conviction under Art. 802, P. C. Hence it would follow that his license could only be suspended or revoked for a period of six months.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.